

115 HR 1106 IH: Small Tracts Conveyance Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1106IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Amodei introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the conveyance of small parcels of National Forest System land and small parcels of
			 public lands administered by the Bureau of Land Management to private
			 landowners, State, county, and local governments, or Indian tribes whose
			 lands share a boundary with the National Forest System land or public
			 lands, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Tracts Conveyance Act. 2.Special conveyance authority regarding small parcels of National Forest System land and public lands (a)DefinitionsIn this section:
 (1)Adjacent landholderThe term adjacent landholder means any holder of non-Federal land (including a holder that is a State, county, or local government or any agency thereof, or an Indian tribe) that shares one or more boundaries with an eligible Federal lands parcel and who makes a request to purchase an eligible Federal lands parcel.
 (2)Director concernedThe term Director concerned means the Director of the Bureau of Land Management for a State. (3)Eligible Federal lands parcelThe term eligible Federal lands parcel means a parcel of National Forest System land or the public lands that—
 (A)shares one or more boundaries with non-Federal land; (B)is located within the boundaries of an incorporated or unincorporated area with a population of at least 500 residents;
 (C)is not subject to existing rights held by a non-Federal entity; (D)does not contain an exceptional resource; and
 (E)is not habitat for an endangered species or a threatened species determined under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
 (4)Exceptional resourceThe term exceptional resource means a resource of scientific, historic, cultural, or recreational value on a parcel of public lands that the Director concerned or Regional Forester concerned determines, on the record and after an opportunity for a hearing—
 (A)is documented by a Federal, State, or local governmental authority; and (B)requires extraordinary conservation and protection to maintain the resource for the benefit of the public.
 (5)Indian tribeThe term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
				(6)National forest system land
 (A)In generalThe term National Forest System land means land within the National Forest System, as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), including the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012).
 (B)ExclusionsThe term does not include any land managed by the Forest Service that is included in a national monument, an area of critical environmental concern, a national conservation area, a national riparian conservation area, a national recreation area, a national scenic area, a research natural area, a national outstanding natural area, a national natural landmark, a wilderness area, a wilderness study area, the national wild and scenic rivers system, the national system of trails, or land held in trust by the United States for the benefit of any Indian tribe.
					(7)Public lands
 (A)In generalThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
 (B)ExclusionsThe term does not include any land managed by the Bureau of Land Management that is included in a national monument, an area of critical environmental concern, a national conservation area, a national riparian conservation area, a national recreation area, a national scenic area, a research natural area, a national outstanding natural area, a national natural landmark, a wilderness area, a wilderness study area, the national wild and scenic rivers system, the national system of trails, or land held in trust by the United States for the benefit of any Indian tribe.
 (8)Regional Forester concernedThe term Regional Forester concerned means the Regional Forester with jurisdiction over the National Forest System land of a specific Forest Service Region.
				(b)Selection of parcels for conveyance
 (1)Two selection methodsThe Director concerned or the Regional Forester concerned shall select an eligible Federal lands parcel for conveyance under this section—
 (A)in response to a request submitted by an adjacent landholder; or (B)upon the recommendation of the District Office of the Bureau of Land Management or unit of the National Forest System exercising administration over the parcel.
					(2)Adjacent landholder request
 (A)Process requiredThe Secretary of Agriculture and the Secretary of the Interior each shall create a process by which an adjacent landholder may request to purchase an eligible Federal lands parcel.
 (B)GuidelinesTo the maximum extent practicable, the process shall be consistent with other public purchase request processes used by the Forest Service and the Bureau of Land Management to convey Federal land under their respective statutory and regulatory authority.
 (C)Public accessibilityThe process shall be open to the public and available on the Internet. (D)DeadlineThe process shall be available to the public within 90 days of the date of the enactment of this Act.
 (3)Review of adjacent landholder requestWhen an adjacent landholder submits a request under paragraph (1)(A) for conveyance of a parcel of National Forest System land or public lands, the Director concerned or the Regional Forester concerned shall review the parcel and determine, within 30 days after receipt of the request, whether the parcel satisfies the definition of eligible Federal lands parcel for conveyance.
 (4)Rejection of adjacent landholder requestIf the Director concerned or the Regional Forester concerned determines under paragraph (2) that all or a portion of the parcel of National Forest System land or public lands covered by an adjacent landholder request under paragraph (1)(A) fails to satisfy the definition of eligible Federal lands parcel, the Director concerned or the Regional Forester concerned shall give the landowner—
 (A)a written explanation of the reasons for the rejection, which specifies— (i)which of the elements of the definition of eligible Federal lands parcel the parcel fails to satisfy and how and why the parcel fails to satisfy that element;
 (ii)how the continued administration of the parcel by the Bureau of Land Management or the Forest Service would impact the parcel and surrounding economy; and
 (iii)why the Federal Government needs to maintain ownership of the parcel and would be the best land ownership steward of the parcel; and
 (B)an opportunity to appeal the rejection under subsection (e). (c)Parcel and acreage limitations (1)AcreageAn eligible Federal lands parcel conveyed under this section may not exceed 160 acres unless a request for additional acreage is approved by the Director concerned or the Regional Forester concerned.
 (2)Number of parcelsAn adjacent landholder may only acquire one eligible Federal lands parcel under this section per year, except that, if the parcel is less than 160 acres in size, the adjacent landholder may acquire additional eligible Federal lands parcels during that year so long as the total acreage acquired does not exceed 160 acres unless a request for additional acreage is approved by the Director concerned or the Regional Forester concerned.
				(d)Conveyance process
 (1)Public noticeThe Director concerned or the Regional Forester concerned shall provide public notice of the availability of an eligible Federal lands parcel, even in cases in which the parcel shares a boundary with only a single parcel of non-Federal land or with multiple parcels owned by the same adjacent landholder. The notice shall state that the parcel satisfies the definition of eligible Federal lands parcel for conveyance.
 (2)Single adjacent landholderIf the eligible Federal lands parcel shares a boundary with only a single parcel of non-Federal land or with multiple parcels owned by the same adjacent landholder, the Director concerned or the Regional Forester concerned shall carry out a negotiated sale of the eligible Federal lands parcel with the adjacent landholder.
 (3)Multiple adjacent landholdersIf multiple parcels of non-Federal land, owned by different adjacent landholders, share a boundary with an eligible public lands parcel, the sale of the eligible public lands parcel under this section shall be conducted using competitive bidding procedures established under section 203(f) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713(f)).
 (4)Rejection of offersThe Director concerned or the Regional Forester concerned may reject any offer made under this subsection that does not offer the minimum consideration required by subsection (f). The adjacent landholder shall be given an opportunity to appeal the rejection under subsection (e).
 (5)Compliance with local planning and zoningAs a condition of the conveyance of an eligible public lands parcel under this section, the Director concerned or the Regional Forester concerned shall require the purchaser of the parcel to agree to comply with all local land use ordinances and any master zoning plan applicable to the parcel or the adjacent non-Federal land of the purchaser.
 (6)Form of conveyanceWhen an eligible Federal lands parcel is to be sold under this section, the Director concerned or the Regional Forester concerned shall convey, by quitclaim deed, all right, title, and interest, including the mineral estate, of the United States in and to the parcel.
				(e)Appeals process
 (1)Availability of appealIf the Director concerned or the Regional Forester concerned rejects an adjacent landholder request under subsection (b)(1)(A) for selection of a parcel of National Forest System land or public lands for conveyance under this section or rejects an adjacent landholder offer for purchase of an eligible Federal lands parcel under subsection (d), the Director concerned or the Regional Forester concerned shall provide an appeals process for reconsideration of the rejection using the expedited Forest Service appeals process formerly available under section 322(d) of Public Law 102–381 (106 Stat. 1419; 16 U.S.C. 1612 note), before its repeal by section 8006(a) of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 913).
 (2)Administering officialFor purposes of applying the expedited appeals process required by paragraph (1), references to the Chief of the Forest Service or the Secretary of Agriculture shall be deemed to mean the Director concerned or the Regional Forester concerned.
				(f)Consideration
 (1)Fair market valueAs consideration for the sale of an eligible Federal lands parcel under this section, the Director concerned or the Regional Forester concerned shall require a cash payment in an amount that is equal to not less than the fair market value of the parcel, including the mineral estate, being conveyed by the Director concerned or the Regional Forester concerned.
 (2)EstablishmentThe fair market value of an eligible Federal lands parcel shall be established by an appraisal submitted by the adjacent landholder seeking to purchase the parcel, unless the Director concerned or the Regional Forester concerned rejects such appraisal within 45 days after submission. In the case of the rejection of the appraisal, the Director concerned or the Regional Forester concerned shall cause another appraisal to be conducted, within 30 days, in accordance with the regulations regarding appraisals issued under section 206(f) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(f)).
				(g)Treatment of proceeds
 (1)Establishment of fundThe Secretary of the Treasury shall establish in the Treasury of the United States a special fund to provide for the collection and distribution of funds under this subsection.
 (2)CollectionFunds collected from the conveyance of an eligible Federal lands parcel under this section shall be deposited into the Treasury fund created under paragraph (1).
 (3)DistributionFunds collected under this subsection shall be distributed annually to those States in which the Federal Government owns more than 33 percent of the land area of that State according to the calculation provided in paragraph (4).
 (4)Calculation of distributionFrom amounts collected and deposited under this section— (A)50 percent of the amount collected from a conveyance shall be distributed to the State in which the conveyance took place; and
 (B)the remaining 50 percent shall be distributed equally between the remaining States identified under paragraph (3).
 (5)Limitation of useAs a condition of receipt of funds under this subsection, a State receiving such funds shall agree to use the funds only for the following purposes:
 (A)PurchaseTo purchase additional eligible Federal lands parcels, that are consistent with land use management under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701).
 (B)ComplianceTo comply with a Federal requirement under— (i)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (ii)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or (iii)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(h)Payment of costs of conveyance
 (1)Payment of costs requiredThe Director concerned or the Regional Forester concerned shall require the purchaser to cover the costs to be incurred, or to reimburse the Director concerned or the Regional Forester concerned for costs incurred, to carry out the conveyance, including survey and appraisal costs, costs for environmental documentation, and any other administrative costs related to the conveyance.
 (2)Refund of excessIf amounts are collected from the purchaser in advance of the Director concerned or the Regional Forester concerned incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Director concerned or the Regional Forester concerned to carry out the conveyance, the Director concerned or the Regional Forester concerned shall refund the excess amount to the purchaser.
 (3)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (i)Time for conveyanceIt is the intent of the Congress that the conveyance of an eligible Federal lands parcel under this section, from selection of the parcel for conveyance through completion of the sale, should take no more than 18 months.
 (j)Categorical exclusionBecause the scope of a conveyance is limited and excluded from any exceptional resource, a conveyance of an eligible Federal lands parcel under this section is categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (k)Additional authorityThe conveyance authority provided by this section is in addition to the sale authority provided by section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) or any other provision of law.
			